DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,514,634 to Wu, in view of U.S. Patent 9,201,777 to Hsu et al., and in further view of U.S. Patent Application 8,001,433 to Bhatia et al.

As to claim 2, Wu discloses a multi-die network processor device [ col. 1, lines 11-52 and col. 3, lines 55-col. 4, line 2]  comprising: a network interface controller (NIC) die comprising NIC circuitry [FIG. 4] configured to implement an Ethernet media access control (MAC) protocol [col. 7, lines 3-29]; and a memory die [515] configured to store network packets, wherein the NIC die, interconnect die, and the memory die are coupled to a single substrate of the multi-die network processor device and communicatively coupled using an interconnect [col. 3, lines 55-65, col. 4, lines 1-30].   

Hsu teaches a multi-die network processor device with logic and memory dies and an interconnect [FIG. 2].  Thus, Hsu teaches a multi-die network processor similar to that of Wu.  Hsu further teaches a peripheral component interconnect express (PCIe) die comprising PCIe circuitry configured to implement a PCIe protocol [col. 3, lines 30-64].  Hsu also teaches a processing system 100 can include any of a variety of types of device that can share memory including network interface controllers (NIC) and the inter-devices interconnect can be implemented according to a variety of conventional interconnect or bus architectures, such as a Peripheral Component Interconnect-Express (PCI-E) architecture (col. 3 lines 43-56)
Before the effective filing of the invention, it would have been obvious to a person of ordinary skill in the art to employ a PCIe interface as taught by Hsu.  One of ordinary skill in the art would have been motivated to do so that the network processor can communicate with external devices.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of a multi-die network processor.  Moreover, the interface means taught by Hsu would improve the flexibility of Wu because it allowed a plurality of different I/O protocols to external devices.
Wu and Hsu teach the limitations of the claim, but does not teach that the PCIe die is power gated for at least a portion of a first operation performed by the multi-die network processor device in response to the NIC die being used and the PCIe die being unused by the multi-die network processor device during at least the portion of the first operation, and wherein the NIC die is power gated for at least a portion of a second operation in response to the PCle die being used and the NIC die being unused by the multi-die network processor device during at least the portion of the second operation, 
Bhatia teaches a device comprising a plurality of components on a single substrate [system-on-a-chip comprises sub-components on a single chip: col. 2, lines 5-10].  Thus, Bhatia teaches a device comprising a plurality of components similar to that of Wu and Hsu.  Bhatia further teaches that unused sub-components of the chip may be powered off while other parts remain active [col. 2, lines 5-10].  Thus, if the PCIe die or the NIC die are unused, they may be powered off even as the other die is powered while being used during an operation.  Therefore, Bhatia teaches that the PCIe die is power gated for at least a portion of a first operation performed by the multi-die network processor device in response to the NIC die being used to communicate network-related data and the PCIe die being unused by the multi-die network processor device during at least the portion of the first operation, and wherein the NIC die is power gated for at least a portion of a second operation in response to the PCle die being used to communicate network-related data and the NIC die being unused by the multi-die network processor device during at least the portion of the second operation, substantially as claimed.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the selective power gating as taught by Bhatia.  One of ordinary skill in the art would have been motivated to do so that power can be preserved by not powering unused circuits during operation of the device.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of controlling a device comprising at least an NIC.  Moreover, the selective power gating means taught by Bhatia would improve the flexibility of Wu and Hsu because it allowed the device to selectively power components during chip testing.

As to claim 3, Wu discloses the NIC circuitry comprises a soft intellectual property block, a hard intellectual property block, or any combination thereof [programming comprises intellectual property (the program) for either soft (programming logic into FPGA) or hard (programming interconnections between function blocks): col. 6, lines 7-42]. 

As to claim 4, Wu discloses a programmable die that comprises programmable fabric [FPGA: col. 5, lines 65-67], wherein the programmable fabric is configured to implement a function on the network packets [gearbox 410 is programmable to implement multiple network protocols: col. 1, lines 56-59]. 

As to claim 5, Wu discloses the function comprises a routing function, a quality of service function, or a forward error correction function [forward error correction function: col. 7, line 10]. 

As to claim 6, Wu discloses the programmable die comprises the NIC die or the PCIe die [FIG. 4]. 

As to claim 7, Wu discloses the NIC circuitry comprises a 1.times.400G controller, a 4.times.100G controller, a 4.times.40G controller, or a 16.times.10G controller [col. 8, lines 7-21]. 

As to claim 8, Hsu discloses PCIe controllers [col. 3, lines 50-64]. As for PCIe Gen3 x16 or PCIe Gen4 x16 are PCIe protocols well known in the art and would be an obvious implementation of known PCIe standards. 

As to claim 9, Hsu discloses the memory die comprises a hybrid memory cube (HMC), a parallel synchronous dynamic random-access memory (SDRAM), a double data rate (DDR)/quadruple data rate (QDR) static random-access memory (SRAM), or a ternary content-addressable memory (TCAM) [variety . 

Claim(s) 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,201,777 to Hsu et al., in view of U.S. Patent 8,514,634 to Wu., and in further view of U.S. Patent Application Publication 2005/0198257 to Gupta et al.

As to claim 10, Hsu discloses a multi-die line card device, comprising: a first network interface controller (NIC) die and a second NIC die, the second NIC die different than the first NIC die [multi-die processing device comprises devices including NICs: col. 3, lines 30-49]; and a memory die [102] configured to store network packets, wherein the first NIC die, the second NIC die, and the memory die are coupled to a single substrate of the multi-die line card device and communicatively coupled using an interconnect [FIG. 2-3 and  col. 4, lines 36-61, col. 10-6-38].   
Hsu teaches the limitations of the claim but does not teach that the first NIC comprises NIC circuitry to implement an Ethernet media access control (MAC) protocol; a second NIC die comprising a second NIC circuitry configured to implement an Interlaken MAC protocol; and a first programmable logic circuitry comprising a user logic configured to implement a function on network traffic between the first NIC die and the second NIC die.
Wu teaches a network interface controller device for communicating on a network [FIG. 4, col. 1, 23-55].  Thus, Wu teaches a NIC similar to that of Hsu.  Wu further teaches NICs may implement an Ethernet media access control (MAC) protocol [col. 7, lines 3-29]; and an Interlaken MAC protocol [Interlaken, col. 8, lines 7-21 , as such protocols are well known in the art.  Wu also teaches a first programmable logic circuitry comprising a user logic configured to implement a function on network traffic between the first NIC die and the second NIC die [410, col. 8, lines 18-28].  

It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of network interface controller devices.  Moreover, the protocol means taught by Wu would improve the flexibility of Hsu because it allowed different protocols to be used by said device.
Hsu and Wu teach the limitations of the claim, but does not teach that the first NIC die, the second NIC die, or any combination thereof, are power gated for at least a portion of an operation performed by the multi-die line card device in response to being unused by the multi-die line card device during at least the portion of the operation.  
Gupta teaches a device comprising a plurality of NIC circuits to communicate network-related data [device 30 comprises NICs 43 & 45 coupled to host 47].  Thus, Gupta teaches a device comprising a plurality of NIC circuits similar to that of Hsu and Wu.  Gupta further teaches the first NIC die, the second NIC die, or any combination thereof, are power gated for at least a portion of an operation performed by the multi-die line card device in response to being unused by the multi-die line card device during at least the portion of the operation [an unused NIC may be selectively powered down or turned off during a portion of the operation of the device: paragraph 0016].  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the selective power gating as taught by Gupta.  One of ordinary skill in the art would have been motivated to do so that power can be preserved by not powering unused circuits during operation of the device.


As to claim 11, Wu discloses the first programmable logic circuitry is comprised in the first NIC die or the second NIC die [FIG. 4]. 

As to claim 12, Wu discloses a programmable die that comprises the first programmable logic circuitry [110]. 

As to claim 13, Wu discloses the function on the network traffic comprises a routing function, a quality of service function, or a forward error correction function [forward error correction function: col. 7, line 10]. 

As to claim 14, Wu discloses the first NIC circuitry comprises a 1.times.400G controller, a 4.times.100G controller, a 4.times.40G controller, or a 16.times.10G controller [col. 8, lines 7-21]. 

As to claim 15, Wu discloses the second NIC circuitry comprises a 16.times.12.5G Interlaken controller or 16.times.25G Interlaken controller [col. 8, lines 7-21]. 

As to claim 16, Wu discloses the first NIC circuitry comprises a first hard logic intellectual property (hard IP) and the second NIC circuitry comprises a second hard IP [programming comprises 

As to claim 17, Wu discloses a memory die coupled to the single substrate, wherein the memory die is configured to store network packets [515]. 

As to claim 18, Hsu discloses the memory die comprises a hybrid memory cube (HMC), a parallel synchronous dynamic random-access memory (SDRAM), a double data rate (DDR)/quadruple data rate (QDR) static random-access memory (SRAM), or a ternary content-addressable memory (TCAM) [variety of memory architectures well known in the art, including SRAM: col. 3, lines 65-67, and col. 4, lines 1-11].  

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,201,777 to Hsu et al., in view of U.S. Patent 8,514,634 to Wu., and in further view of U.S. Patent Application 8,001,433 to Bhatia et al.

As to claim 19, Hsu discloses a multi-die line card device, comprising: a first network interface controller (NIC) die and a second NIC die [multi-die processing device comprises devices including NICs: col. 3, lines 43-49]; and a memory die [102] configured to store network packets, wherein the first NIC die to communicate network-related data, the second NIC die to communicate network-related data, and the memory die are coupled to a single substrate of the multi-die line card device and communicatively coupled using an interconnect [FIG. 2].

Wu teaches a network interface controller device for communicating on a network [FIG. 4].  Thus, Wu teaches a NIC similar to that of Hsu.  Wu further teaches NICs may implement an Optical Transport Network (OTN) protocol [optical networks: col. 12, lines 55-62]; and an Interlaken (OTN) protocol [col. 8, lines 7-21], as such protocols are well known in the art.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the protocol means as taught by Wu.  One of ordinary skill in the art would have been motivated to do so that the NIC can communicate on networks implementing said protocols.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of network interface controller devices.  Moreover, the protocol means taught by Wu would improve the flexibility of Hsu because it allowed different protocols to be used by said device.
Hsu and Wu teach the limitations of the claim, but does not teach that the first NIC die, the second NIC die, or a combination thereof, are power gated for at least a portion of an operation performed by the multi-die line card device in response to the memory die being used and the first NIC die, the second NIC die, or the combination thereof, being unused by the multi-die line card device during at least the portion of the operation, and wherein the memory die is power gated for at least the portion of the operation in response to the first NIC die, the second NIC die, or the combination thereof, being used and the memory die being unused by the multi-die line card device during at least the portion of the operation.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the selective power gating as taught by Bhatia.  One of ordinary skill in the art would have been motivated to do so that power can be preserved by not powering unused circuits during operation of the device.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of controlling a device comprising at least an NIC.  Moreover, the selective power gating means taught by Bhatia would improve the flexibility of Wu and Hsu because it allowed the device to selectively power components during chip testing.

As to claim 20, Hsu discloses the memory die comprises a hybrid memory cube (HMC), a parallel synchronous dynamic random-access memory (SDRAM), a double data rate (DDR)/quadruple data rate (QDR) static random-access memory (SRAM), or a ternary content-addressable memory (TCAM) [variety of memory architectures well known in the art, including SRAM: col. 3, lines 65-67, and col. 4, lines 1-11].  

As to claim 21, Wu discloses the first NIC circuitry comprises a soft intellectual property block, a hard intellectual property block, or any combination thereof [programming comprises intellectual property (the program) for either soft (programming logic into FPGA) or hard (programming interconnections between function blocks): col. 6, lines 7-42]. 

As to claim 22, Wu discloses a programmable die that comprises programmable fabric [FPGA: col. 5, lines 65-67], wherein the programmable fabric is configured to implement a function on the network packets [gearbox 410 is programmable to implement multiple network protocols: col. 1, lines 56-59]. 

As to claim 23, Wu discloses the function comprises a routing function, a quality of service function, or a forward error correction function [forward error correction function: col. 7, line 10]. 

As to claim 24, Wu discloses the second NIC circuitry comprises a 16.times.12.5G Interlaken controller or 16.times.25G Interlaken controller [col. 8, lines 7-21].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the remarks, applicants argued in substance that Bhatia does not teach or suggest the NIC die is power gated for at least a portion of a second operation in response to the PCle die being used and the NIC die being unused by the multi-die network processor device during at least the portion of the second operation, and wherein the multi-die network processor device is configured to communicate network-related data via at least the NIC die during the first operation and the PCIe die during the second operation.  But Bhatia further teaches that unused sub-components of the chip may be powered off while other parts remain active [col. 2, lines 5-10].  Thus, if the PCIe die or the NIC die are unused, they may be powered off even as the other die is powered while being used during an operation.  Therefore, the combination of Wu and Hsu and Bhatia as presented in the rejection teaches that the PCIe die is power gated for at least a portion of a first operation performed by the multi-die network processor device in response to the NIC die being used to communicate network-related data and the PCIe die being unused by the multi-die network processor device during at least the portion of the first operation, and wherein the NIC die is power gated for at least a portion of a second operation in response to the PCle die being used to communicate network-related data and the NIC die being unused by the multi-die network processor device during at least the portion of the second operation, substantially as claimed.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC CHANG/Examiner, Art Unit 2186           


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186